Case 5:20-cv-00019-JPB-JPMP Document 37-19 Filed 08/28/20 Page 1 of 3 PageID
                                                                        05-07#: 322/ 7                                                             -




   *~        V,    ~/
                               r    ~.       0
                                    L?j~fCL-I--~’~               ~               t’JV    ~~2S
                                                     ~



                         ~- ~-     If




            L~    ~i~f     ~./2’?:,-~.~’ 3’)             Q.~.         .         ..                ..    ..                           .   ..




                .1  D4~~-~Lf. ~ hL~~h~
        .~j-i~ .F/L,~-f. 5~i~-’~~i ~                                                                   -~




        ~                                    g~J,~1                             ~                       ~            +~L                      Ui
        ~ ~                                                      ~              ...                          .                  ..




                                                 •                •


                                                                                     P   ~Z-41~        ~j        7   ~-~:




                                   LL~!~                                                     .




         • ~ •~~ji                                               •J             ~        ~        ):,J’~         ~



        ~   /&~‘d                                            ~            ~               ~             ~




        ~                1’}i~.-..J~~’.              ~            ~                                                         .




         ~                                                                  ~                                ~
    •   ~                  ,            ~.   •e~-~       ~                 ~             ~




                          i~                                 ~i           ~              ~ ~                 5p
        ~ ~                                  •)p~..i.i~Li a                      ~                           r!~.
        ~   ~                                    ~              •~              ~                h.~        ‘ic                 ~
                1<_i II~J•               ~               r      ~                                                ~i-~
                                                                          .L.   ~k~J
        1p~v~J.LJ.                 ~1_••~\).                                    ~        -~L.

        !f~~•           ~L          ~L               S.~j                 J~Af~          ~                           5~~i
                               ~                                      i~-~J      “i        ~71-~j       ~



                                    ~                    ~L~’~?                  P~p~_~i~                                        •
Case 5:20-cv-00019-JPB-JPM Document 37-19 Filed 08/28/20 Page 2 of 3 PageID #: 323




      ~t~/~-1jIj~/3                        ~I1A~JJLi-~ ~-7i~Je                         I

                                                  ~                                    (~7~         J~ji—,~J             ‘~-~




                                  /~          ~)                         ~         ~                     A)j ,1.d~p-,-
                       ~ ~~iL1J                      ~                                                       ~ r
      1c~,~LJ~1O                           ~               ~           ,~‘   J~c~.L1~ ~                              Ji,~lJ]C~j

      I~                                    ~.L       ~                                        1                     ~ (~.L
      ~                L~~JLJ .~L                          ~           ‘QJL,           C~i~/                     ~


                            ~                             ~                    ~                               i~.   5~E~4L,~-~
                •~‘~Pt                ~.




            ~                                                          ~



                                                                                       ~rAci~~~r
                   ~ P           ~            4Ypi~~                         (J<~          ~       .i~   ii~ ~

      d~#~      ~                                    .,                       ~




                            .(        ~                                                        ~fr~T/ckt’i~                     (Lj(
            ~‘         ~                     —~           ~i-’,        J/ri~b/L~!                        ),~     tiJ~,~r~
       ~               p,~i-,c~I           /q-~-1J        2       ~           J        ,~

                                              ~                        C~~(~7                            ~

     I~          41~(J:~FL, ~ S ~
                                                          ~ ~I ~
                                                                              ~.   &1L.                  ~




           51   ç,~t




        • 5I~,             ~iL                ~?~~p1L•A                  ~
     I ~i        ,~    ~         ~•                                                                          ~

                    i~iL                                                           i~-~-~J               ~     ~
                                                                       ~L          b~i~~y                •~IA-ccJ        ‘•~v
     I &         ~               ~                                     ~           £
                                                              0 2.-.
    Case 5:20-cv-00019-JPB-JPM Document 37-19 Filed 08/28/20 Page 3 of 3 PageID #: 324




                                                                               r~~i1cA?                                         ~


                              ft   5             z            h 1~V    L              ~      cD      r~’                                     ~          4sk
           v’1-1                       i~.fJi~r~i                           c-...i~~                                                ~ ≥ i~-~           b~~
           (:J,&.Ji ~                      4-~ ~         L   ?~                     ~ly U                            (i~1 1 L            ~
           ~f    ii~-~4                I   n—1           ~4-i-.’   J        (~         ~-    ,..,,           ~   /       ,-~,     V p-.7.., 7~ ~               /(~..   ~

                                       ~     ,~?-~~--J       ~L                            J.~::     ~   ~                          E’   )     f   ~   ~‘L    L
                                       ;.1    /~i3-i~7VI.                           i~~-~CJi~Lj                                       1—i , 4
                                                                                                                                         ç~,


           ~                           .~ L i                          ~,    L                 j         ~           ~   J          P1~r .E
            i~    rid                                    ~ J--~ ~                   ~ ~i/•                                                             j~pvc
                  J   )~t.4                  I~—~~IiLi                                       irj~~-j


                                                     I-1                           ~::t.             fr I        ~       IL., ~


                  1   1                                                      (_.     / ,-~1.          4-~ ~j




                                                                                                                                  .511 C                     f-.7




L
